Citation Nr: 1602244	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-43 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the award of service connection for ischemic heart disease, manifested by coronary artery disease (formerly rated under DC 7017 status post coronary artery bypass graft times three vessels for coronary artery disease) associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2015.  A transcript of the hearing has been associated with the claims file.  

The issue involving overpayment of a debt is the subject of a separate decision under a different docket number, and that decision will be sent to the Veteran and his representative under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The current effective date of August 31, 2010, is based on the liberalizing law adding ischemic heart disease to the list of presumptive disabilities associated with Agent Orange exposure.  




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease, manifested by coronary artery disease (formerly rated under DC 7017 status post coronary artery bypass graft times three vessels for coronary artery disease) associated with herbicide exposure, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in May 2010 concerning his underlying claim of entitlement to service connection, which was granted in January 2013.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  A case-specific notice is not otherwise required, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103; see also VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA has also met the duty to assist the Veteran in the development of the appeal being decided.  The Veteran's available service treatment records (STRs) and all other evidence needed to resolve the appeal, including the relevant VA and private treatment records, has been obtained.  The Veteran has not undergone a VA examination specifically in connection with the appeal for an earlier effective date.  The Board finds that an examination is not needed.  A VA examination would only be needed to inform the question of when entitlement to service connection arose for the disability.  But, that issue is not central to resolution of the appeal as it is being assumed that entitlement arose at some point prior to the current effective date.  The appeal is decided on the basis of when a liberalizing law became effective.  As such, the evidence of record is adequate to fully resolve the appeal, and no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2014).

Otherwise, the evidence currently of record is adequate to resolve the appeal. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1). 

Otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36   (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a Notice of Disagreement (NOD) which will entitle the individual to a Statement of the Case (SOC) for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f). 

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Also, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692, at *5 (Vet. App. Nov. 18, 2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1). 

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107(b)).


Under 38 C.F.R. § 3.114(a), where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114(a).  (Emphasis added.)  

B.  Discussion

The current effective date, August 31, 2010, was assigned on the basis that this date is the date when ischemic heart disease was added to the presumptive list of 38 C.F.R. § 3.309(e) concerning Agent Orange.  

After careful consideration, the Board must find that an earlier effective date cannot be assigned.  

Historically, the claims file shows that the Veteran filed an original application form on November 10, 1997.  He identified the nature of the disease for which he was seeking benefits as "triple bypass surgery."  He did not fill out the sections of this application form pertaining to individuals seeking compensation for service-connected disabilities.  Instead, he wrote "N/A" in those sections, presumably meaning "not applicable."  Consistent with his notations, his claim was adjudicated in November 1998 as entitlement to nonservice-connected pension.  

Next, the Veteran filed the instant claim on January 26, 2010.  The claim was awarded on the basis that the Veteran was exposed to Agent Orange in the Korean Demilitarized Zone (DMZ) and was diagnosed with ischemic heart disease.  

Ischemic heart disease had been recently added to the list of diseases subject to presumptive service connection based on herbicide exposure.  This amendment was made pursuant to a final rule published on and made effective on August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The effect of this amendment was to establish presumptive service connection for ischemic heart disease based on herbicide exposure by amending 38 C.F.R. § 3.309(e).  Id.  

Because the amendment became effective on August 31, 2010, which was after the Veteran filed his claim on January 26, 2010, the Board cannot assign an effective date earlier than August 31, 2010.  See 38 C.F.R. § 3.114(a)(1); See 75 Fed. Reg. 53202.  

An earlier effective date cannot otherwise be assigned.  Although the Veteran is presumed to have been exposed to herbicides in the Korean DMZ, and although he is diagnosed with a presumptive disability, he is not a Nehmer class member for purposes of assigning an earlier effective date under 38 C.F.R. § 3.816.  See Nehmer v. Veterans Administration of the Gov't of the United States, 284 F. 3d 1158 (9th Cir. 2002).

That section only applies to "Vietnam veterans," which does not include veterans with service in the Korean DMZ.  See 38 C.F.R. § 3.816(b)(1)(i); see also Herbicide Exposure and Veterans With Covered Service in Korea,76 Fed. Reg. 4245 (Jan. 25, 2011) (amending VA regulations regarding herbicide exposure of certain veterans who served in or near the Korean demilitarized zone and regulations regarding spina bifida in their children, but not the regulations pertaining to Nehmer); accord VA Training Letter 10-04, attachment #2, Eligibility Requirements for Retroactive Payment Purposes (defining Nehmer class members as those who served in the Republic of Vietnam or on "ships associated with service in Vietnam and exposure to herbicide agents"); Nehmer Supplemental Training, Training Letter 10-04 Addendum: Prepared by the Nehmer Project Management & Policy Team May 3, 2013 (advising that "If review of the Veteran's service dates and locations was done in the past claims and file shows VBA already has been notified of Thailand, Korea or locations other than Republic of Vietnam (RVN), there is no need to re-develop even if granted s/c due to herbicide exposure previously.  Nehmer class members can only include RVN service members.").  

Because the Veteran is not a Nehmer class member, no earlier effective date can be assigned on this basis.  

C. Conclusion

In light of the foregoing, the Board is unable to assign an effective date earlier than August 31, 2010, for the award of service connection, even after resolving all reasonable doubt in the Veteran's favor.  The law requires that the effective date can be no earlier than that date, which is when ischemic heart disease was added to the list of Agent Orange presumptive diseases.  See 38 C.F.R. § 3.114; see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

 
ORDER

An effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease, manifested by coronary artery disease (formerly rated under DC 7017 status post coronary artery bypass graft times three vessels for coronary artery disease) associated with herbicide exposure, is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


